954 So.2d 141 (2007)
Ronald K. CHAVERS, et al.
v.
BRIGHT TRUCK LEASING, et al.
No. 2007-C-0304.
Supreme Court of Louisiana.
April 5, 2007.
In re Chavers, Ronald K. et al.;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Lafayette, 15th Judicial District Court Div. A, No. 96-1119-A; to the Court of Appeal, Third Circuit, No. 06-1011.
Denied.
KNOLL, J., would grant on issue pertaining to summary judgment in favor of Associates and deny the issue pertaining to subject matter jurisdiction over plaintiffs' claims against Reliance.